DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 02/07/2022 with respect to claim(s) 1-17 have been fully considered and found persuasive. This application contains 17 pending claims. Claim(s) 1, 7-8, 15 and 17 have been amended. 

Allowable Subject Matter

Claim(s) 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the amended limitations (REMARKS pages 1-5) have been fully considered and are persuasive.
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A component carrier comprising: “layer structures comprising a plurality of electrically conductive layer structures and/or electrically insulating layer structures; an excitation coil and sensor coils arranged on the layer structures; a first magnetic structure above the excitation coil and the sensor coils; a second magnetic structure below the excitation coil and the sensor coils.” in combination with all the other limitations as claimed.

Regarding claim 15, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “connecting layer structures comprising a plurality of electrically conductive layer structures and/or electrically insulating layer structures; forming an excitation coil and sensor coils on the layer structures; forming a first magnetic structure to be above the excitation coil and sensor coils; and forming a second magnetic structure to be below the excitation coil and sensor coils.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-14 and 16-17 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868